     Case: 1:04-cr-00580-JG Doc #: 737 Filed: 09/19/19 1 of 6. PageID #: 3992




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                       )   CASE NO.: 1:04CR580
                                                 )
               Plaintiff,                        )   JUDGE JAMES S. GWIN
                                                 )
        v.                                       )
                                                 )
 NATHANIEL GRAY,                                 )   SECOND STATUS UPDATE
                                                 )
               Defendant.                        )


       The United States of America, by and through its counsel, Justin E. Herdman, United

States Attorney, and Megan R. Miller, Assistant United States Attorney, hereby submits a second

status update specifically regarding Defendant Nathaniel Gray’s Request for Compassionate

Release under 18 U.S.C. § 3582(c)(1)(A)(i) in accordance with this Court’s Order dated

September 17, 2019.

       Undersigned counsel spoke with CMC David Smith of FCI Gilmer on September 19,

2019. CMC Smith represented that Gray did not meet any of the possible bases for finding

extraordinary and compelling circumstances warranting compassionate release or a reduction in

sentence. Specifically, in making this determination, the BOP follows BOP Program Statement

5050.50, Compassionate Release/Reduction in Sentence: Procedures for Implementation of

18 U.S.C. §§ 3582(c)(1)(A) and 4205(g) (“Program Statement”) (attached hereto as Exhibit A).
     Case: 1:04-cr-00580-JG Doc #: 737 Filed: 09/19/19 2 of 6. PageID #: 3993



Per this BOP guidance, as well as United States Sentencing Guideline § 1B1.13, the criteria for a

reduction in sentence or compassionate release include the following:

           •    A terminal illness or debilitating medical condition;

           •    Unique family circumstances; and

           •    Age.

See Program Statement, Pages 4-7; see also U.S.S.G. § 1B1.13, App. N. 1.

       On its face, the BOP determined that Gray’s request for compassionate release did not

satisfy any of these categories. First, Gray did not allege a terminal illness or serious medical

condition. An inmate with a terminal medical condition is an inmate who has been diagnosed

with a terminal, incurable disease and whose life expectancy is 18 months or less. An inmate

with a debilitating medical condition is an inmate who has an incurable, progressive illness or

who has suffered a debilitating injury from which he or she will not recover, resulting in

complete disability or extremely limited self-care. See Program Statement, Pages 4-5; see also

U.S.S.G. § 1B1.13, App. N. 1(A). While Gray raised “a few medical conditions”—knee pain,

sciatica pain, high blood pressure, and atrial fibrillation—Gray has not established that these

conditions rise to the severity of the serious or terminal conditions contemplated in the BOP

Program Statement or U.S. Sentencing Guidelines that would entitle him to compassionate

release. (See R. 714-1: Motion for Compassionate Release, PageID 3888).

       Gray also did not allege any unique family circumstances, such as the death or

incapacitation of a family member or a caregiver of the inmate’s minor child. See Program

Statement, Page 7-9; see also U.S.S.G. § 1B1.13, App. N. 1(C). Indeed, Gray identified in his

request that his two daughters are adults. (See R. 714-1: Motion for Compassionate Release,

PageID 3888).




                                                 2
      Case: 1:04-cr-00580-JG Doc #: 737 Filed: 09/19/19 3 of 6. PageID #: 3994



       Finally, Gray’s request was premature under the final category for compassionate

release—age. To qualify for compassionate release under this provision, the defendant must be:

(i) at least 65 years old; (ii) experiencing a serious deterioration in physical or mental health

because of the aging process; and (iii) at least 10 years or 75 percent through his or her term of

imprisonment. See Program Statement, Page 6; see also U.S.S.G. § 1B1.13, App. N. 1(B). On

its face, Gray’s request failed to satisfy these elements: Gray identified in his request that he was

60 years old. (See R. 714-1: Motion for Compassionate Release, PageID 3888). Gray is

currently 61, and thus does not qualify for compassionate release under this provision.

       Because Gray did not satisfy any of the criteria for extraordinary and compelling

circumstances that would warrant compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), the

BOP construed his request as a request for entry into the Elderly Offender Pilot Program. As

detailed in the government’s previous Status Update, (R. 732: U.S. First Status Update,

PageID 3980-82), Gray was accepted into this program and released to home confinement as of

June 18, 2019. Gray’s term of home confinement will expire on February 9, 2020. Because:

(i) Gray did not demonstrate extraordinary and compelling circumstances warranting

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i); and (ii) the BOP determined that

Gray qualified for the Elderly Offender Pilot Program under the First Step Act and has released

Gray to home confinement based on that determination, the BOP will take no further action

regarding Gray’s request.

       Recognizing that 18 U.S.C. § 3582(c)(1)(A)(i) permits this Court to reduce a term of

imprisonment after a defendant has exhausted his administrative rights, the government

respectfully submits that Gray cannot demonstrate any circumstances—let alone extraordinary

and compelling ones—to warrant compassionate release from this Court. Consistent with the




                                                  3
     Case: 1:04-cr-00580-JG Doc #: 737 Filed: 09/19/19 4 of 6. PageID #: 3995



BOP’s previous determination, Gray cannot satisfy any of the enumerated criteria in the Program

Statement or the Sentencing Guidelines. Nor can Gray identify any other circumstances that

warrant compassionate release. Gray’s request focused mostly on the “empathy and

compassion” that his prison record demonstrates and his regret for his offense conduct. (R. 714-

1: Motion for Compassionate Release, PageID 3888). While commendable, these traits simply

do not give rise to the type of extraordinary and compelling circumstances contemplated by the

statute, the BOP Program Statement, or the Sentencing Guidelines. Notably, Application Note 3

to U.S.S.G. § 1B1.13 provides that “rehabilitation of the defendant is not, by itself, an

extraordinary and compelling reason” for compassionate release.

       Moreover, Gray has already received the benefit of home confinement versus traditional

incarceration through the BOP’s placement of him in the Elderly Offender Pilot Program.

Indeed, Gray’s request for release focused largely on his desire to be “back home” with his

children, (R. 714-1: Motion for Compassionate Release, PageID 3888), which has already been

borne out by his placement in this program. Instead of being confined in FCI Gilmer in West

Virginia, Gray now resides at his own home in Shaker Heights. This permits him to be closer to

his family, and Gray also has apparently been able to obtain and maintain employment since his

return home. (See R. 736: Def.’s Status Update, PageID 3990). Gray also will be able to

continue—if not augment—his mentorship of others while remaining under BOP supervision

from the comforts of his home. Under these circumstances, and given the expiration of Gray’s

term of BOP custody in less than five months, Gray cannot demonstrate that he is entitled to

compassionate release.




                                                 4
     Case: 1:04-cr-00580-JG Doc #: 737 Filed: 09/19/19 5 of 6. PageID #: 3996



       Accordingly, the government respectfully requests that this Court deny Defendant

Nathaniel Gray’s Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A)(i).

                                                   Respectfully submitted,

                                                   JUSTIN E. HERDMAN
                                                   United States Attorney


                                            By:    /s/ Megan R. Miller
                                                   Megan R. Miller (OH: 0085522)
                                                   Assistant United States Attorney
                                                   United States Court House
                                                   801 West Superior Avenue, Suite 400
                                                   Cleveland, OH 44113
                                                   (216) 622-3855
                                                   (216) 522-8355 (facsimile)
                                                   Megan.R.Miller@usdoj.gov




                                              5
     Case: 1:04-cr-00580-JG Doc #: 737 Filed: 09/19/19 6 of 6. PageID #: 3997



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of September 2019 a copy of the foregoing

document was filed electronically. Notice of this filing will be sent to all parties by operation of

the Court’s electronic filing system. All other parties will be served by regular U.S. Mail.

Parties may access this filing through the Court's system.


                                                      /s/ Megan R. Miller
                                                      Megan R. Miller
                                                      Assistant U.S. Attorney




                                                 6
